DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to Application 17/004566 filed on August 27, 2020 in which Claims 1-20 are presented for examination.

Status of Claims
Claims 1, 13 and 19 have been amended.  Claims 1-20 are pending, of which claims 1-20 are rejected under 103. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 5, 7, 8, 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US Patent Application 2016/0170848) in view of Xu (US Patent Application 2020/0174870) and further in view of Zhao (US Patent Application 2010/0257538).

Claim 1, Yang teaches a system for automatically determining a root cause of a failure associated with a capacity provisioning process in a cloud-computing system (View Yang ¶ 30; root cause analysis, load balancing), receive a ticket, wherein the ticket identifies the failure associated with the capacity provisioning process (View Yang ¶ 30, 77; alarm); receive events emitted by tasks associated with the capacity provisioning process, wherein the events describe a status of the tasks (View Yang ¶ 42, 44; load balancing failure).

Yang does not explicitly teach the system comprising: one or more processors; memory in electronic communication with the one or more processors; a data store, wherein the data store includes historical tickets and root-cause records associated with one or more of the historical tickets; and instructions stored in the memory, the instructions being executable by the one or more processors to: receive health signals from one or more external systems, wherein the health signals indicate whether the one or more external systems are operational; determine the root cause of the failure based on the events, the health signals, the historical tickets, and the root-cause records, wherein determining the root cause of the failure comprises pattern-matching the ticket against the historical tickets and analyzing an execution graph that indicates an execution order of tasks included in the capacity provisioning process; associate the root cause of the failure with the ticket; and provide the root cause of the failure to operations.

However Xu teaches the system comprising: one or more processors (View Xu ¶ 80; processor); memory in electronic communication with the one or more processors (View Xu ¶ 80; memory elements); a data store, wherein the data store includes historical tickets and root-cause records associated with one or more of the historical tickets (View Xu ¶ 68; failure and mitigation database, historical system failure); and instructions stored in the memory, the instructions being executable by the one or more processors to: receive health signals from one or more external systems, wherein the health signals indicate whether the one or more external systems are operational (View Xu ¶ 24; failure log); determine the root cause of the failure based on the events, the health signals, the historical tickets, and the root-cause records, wherein determining the root cause of the failure comprises pattern-matching the ticket against the historical tickets (View Xu ¶ 20, 70; diagnose failure, associate historical failure with current failure); associate the root cause of the failure with the ticket (View Xu ¶ 68, 70; failure category/mitigation); and provide the root cause of the failure to operations (View Xu ¶ 67, 70; update database).

It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Yang with a data store, wherein the data store includes historical tickets and root-cause records associated with one or more of the historical tickets; and instructions stored in the memory, the instructions being executable by the one or more processors to: receive health signals from one or more external systems, wherein the health signals indicate whether the one or more external systems are operational; determine the root cause of the failure based on the events, the health signals, the historical tickets, and the root-cause records, wherein determining the root cause of the failure comprises pattern-matching the ticket against the historical tickets; associate the root cause of the failure with the ticket; and provide the root cause of the failure to operations since it is known in the art that a failure ticket can be created (View Xu ¶ 20, 70).  Such modification would have allowed a failure ticket to be created for a load balance failure.

Yang and Xu do not explicitly teach analyzing an execution graph that indicates an execution order of tasks included in the capacity provisioning process.

However, Zhao teaches analyzing an execution graph that indicates an execution order of tasks included in the capacity provisioning process (View Zhao ¶ 6, 20; executable task graph, load balance management during execution of task graph).

It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the combination of teachings with analyzing an execution graph that indicates an execution order of tasks included in the capacity provisioning process since it is known in the art that an execution order can be generated (View Zhao ¶ 6, 20).  Such modification would have allowed tasks to be executed in order based on a load balance.

Claim 2, most of the limitations of this claim has been noted in the rejection of Claim 1. Xu further teaches the instructions to determine the root cause of the failure based on the events, the health signals, the historical tickets, and the root-cause records comprise instructions executable by the one or more processors to: identify a matching ticket among the historical tickets, wherein the matching ticket has one or more similarities to the ticket (View Xu ¶ 5, 18, 61; similarity distance); identify a root-cause record associated with the matching ticket, wherein the root-cause record associated with the matching ticket identifies a root cause of the matching ticket (View Xu ¶ 61, 66, 70; diagnose failure); and determine the root cause of the failure based in part on the root-cause record associated with the matching ticket (View Xu ¶ 66, 67; failure category).


Claim 4, most of the limitations of this claim has been noted in the rejection of Claim 2. Xu further teaches the instructions to identify the matching ticket among the historical tickets comprise instructions executable by the one or more processors to identify the matching ticket among the historical tickets using a machine-learning engine (View Xu ¶ 23; learning stage).

Claim 5, most of the limitations of this claim has been noted in the rejection of Claim 2. Xu further teaches determine repairs for the failure based on the root-cause record associated with the matching ticket (View Xu ¶ 69, 70; mitigation solution obtained); identify one or more repair teams for the repairs (View Xu ¶ 20; user); and provide the root cause of the failure and the repairs to the one or more repair teams (View Xu ¶ 20; user performs mitigation).

Claim 7, most of the limitations of this claim has been noted in the rejection of Claim 1. Xu further teaches determine that the root-cause records do not contain the root cause of the failure (View Xu ¶ 70; current failure); generate the root cause of the failure based on the events or the health signals (View Xu ¶ 70; failure diagnosis); and store the root cause of the failure in the data store (View Xu ¶ 70; update database).

Claim 8, most of the limitations of this claim has been noted in the rejection of Claim 7. Xu further teaches collect tags associated with one or more of the historical tickets, wherein a tag comprises information about a root cause of a historical ticket and was entered according to a defined schema and wherein generating the root cause of the failure is based in part on the tags (View Xu ¶ 5, 66; failure labels).


Claim 10, most of the limitations of this claim has been noted in the rejection of Claim 1. Xu further teaches store the events on the data store (View Xu ¶ 38, 68; failure signature); and store the health signals on the data store (View Xu ¶ 40; record status).


Claim 12, most of the limitations of this claim has been noted in the rejection of Claim 1. Xu further teaches query the external systems for metadata in response to receiving the health signals (View Xu ¶ 24; failure log); and store the metadata on the data store (View Xu ¶ 24; record system events).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US Patent Application 2016/0170848) in view of Xu (US Patent Application 2020/0174870) in view of Zhao (US Patent Application 2010/0257538) and further in view of Sharma (US Patent Application 2020/0084087).


Claim 3, most of the limitations of this claim has been noted in the rejection of Claim 2. Xu further teaches identify additional matching tickets among the historical tickets, wherein the additional matching tickets have one or more similarities to the ticket (View Xu ¶ 66; rank similarity distance); identify one or more root-cause records associated with the additional matching tickets, wherein the one or more root cause records associated with the additional matching tickets identify root causes for the additional matching tickets (View Xu ¶ 61, 66, 70; diagnose failure).

The combination of teachings above do not explicitly teach prune the one or more root-cause records based on time and spatial correlation.  

However, Sharma teaches prune the one or more root-cause records based on time and spatial correlation (View Sharma ¶ 43; spatial/time characteristics).

It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Yang and Xu with prune the one or more root-cause records based on time and spatial correlation since it is known in the art that spatial and time characteristics can be determined (View Sharma ¶ 43).  Such modification would have allowed a root cause to be determined based on spatial and time characteristics.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US Patent Application 2016/0170848) in view of Xu (US Patent Application 2020/0174870) in view of Zhao (US Patent Application 2010/0257538) and further in view of Yin (US Patent Application 2022/0053312).

Claim 6, most of the limitations of this claim has been noted in the rejection of Claim 5. The combination of teachings do not explicitly teach prioritize the repairs versus other repairs associated with the cloud-computing system.

However, Yin teaches prioritize the repairs versus other repairs associated with the cloud-computing system (View Yin ¶ 40; prioritize repair tickets).

It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Yang and Xu with prioritize the repairs versus other repairs associated with the cloud-computing system since it is known in the art that repair tickets can be prioritized (View Yin ¶ 40).  Such modification would have allowed repairs to be prioritized based on the root cause of the failure.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US Patent Application 2016/0170848) in view of Xu (US Patent Application 2020/0174870) in view of Zhao (US Patent Application 2010/0257538) and further in view of Liu (US Patent Application 2019/0280945).

Claim 9, most of the limitations of this claim has been noted in the rejection of Claim 1. The combination of teachings do not explicitly teach the events emitted by the tasks associated with the capacity provisioning process for the cloud-computing system and the health signals from the one or more external systems are received according to a data contract.

However, Yiu teaches the events emitted by the tasks associated with the capacity provisioning process for the cloud-computing system and the health signals from the one or more external systems are received according to a data contract (View Yiu ¶ 7, 14; scheduling policy).
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Yang and Xu with the events emitted by the tasks associated with the capacity provisioning process for the cloud-computing system and the health signals from the one or more external systems are received according to a data contract since it is known in the art that data can be received according to a policy (View Yiu ¶ 7, 14).  Such modification would have allowed the status of the system to be received based on scheduling policy.


Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US Patent Application 2016/0170848) in view of Xu (US Patent Application 2020/0174870) in view of Zhao (US Patent Application 2010/0257538) in view Kato (US Patent Application 2012/0198253) and further in view of Nakano (US Patent Application 2016/0378583).


Claim 11, most of the limitations of this claim has been noted in the rejection of Claim 1. The combination of teachings above do not explicitly teach display an execution graph for the capacity provisioning process on a presentation system; and display the root cause of the failure on the presentation system.

However, Kato teaches display an execution graph for the capacity provisioning process on a presentation system (View Kato ¶ 216; display graph).

It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Yang and Xu with display an execution graph for the capacity provisioning process on a presentation system since it is known in the art that an execution graph can be displayed (View Kato ¶ 216).  Such modification would have allowed the execution of data to be displayed on a graph.

The combination of teachings above do not explicitly teach display the root cause of the failure on the presentation system.

However, Nakano teaches display the root cause of the failure on the presentation system (View Nakano ¶ 265; display root cause).

It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Yang and Xu with display the root cause of the failure on the presentation system since it is known in the art that a root cause can be displayed (View Nakano ¶ 265).  Such modification would have allowed the root cause of a load balance failure to be displayed.


Claim(s) 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US Patent Application 2016/0170848) in view of Xu (US Patent Application 2020/0174870) in view of Erickson (US Patent Application 2018/0115469) and further in view of Zhao (US Patent Application 2010/0257538).


Claim 13, Yang teaches a method executed by a computing device for automatically determining a root cause of a failure associated with a capacity provisioning process, wherein the capacity provisioning process is for a cloud-computing system (View Yang ¶ 30; root cause analysis, load balancing), the method comprising: receiving a ticket, the ticket indicating the failure (View Yang ¶ 30, 77; alarm).

Yang does not explicitly teach identifying zero or more potential root causes of the failure, wherein the zero or more potential root causes are described in root-cause records associated with one or more historical tickets; assigning scores to the zero or more potential root causes of the failure; determining whether the zero or more potential root causes include the root cause based on the scores; determining, if the zero or more potential root causes do not include the root cause of the failure, whether the root cause of the failure can be generated without human intervention; determining whether repairs for the failure are known based on the root-cause records associated with the one or more historical tickets and execution graphs of capacity provisioning process; seeking human intervention if either the root cause or the repairs are unknown; attaching, if the root cause is known, the root cause to the ticket; and identifying, if the repairs are known, one or more repair teams to complete the repairs.

However, Xu teaches determining whether repairs for the failure are known based on the root-cause records associated with the one or more historical tickets (View Xu ¶ 20, 70; diagnose failure); seeking human intervention if either the root cause or the repairs are unknown (View Xu ¶ 20; user perform fault diagnosis); attaching, if the root cause is known, the root cause to the ticket (View Xu ¶ 68, 70; failure category); and identifying, if the repairs are known, one or more repair teams to complete the repairs (View Xu ¶ 68; solution/mitigation).

It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Yang with determining whether repairs for the failure are known based on the root-cause records associated with the one or more historical tickets; seeking human intervention if either the root cause or the repairs are unknown; attaching, if the root cause is known, the root cause to the ticket; and identifying, if the repairs are known, one or more repair teams to complete the repairs since it is known in the art that repairs can be stored in a database (View Xu ¶ 20, 70).  Such modification would have allowed a load balance failure to be repaired.

Yang and Xu do not explicitly teach identifying zero or more potential root causes of the failure, wherein the zero or more potential root causes are described in root-cause records associated with one or more historical tickets and execution graphs of capacity provisioning process; assigning scores to the zero or more potential root causes of the failure; determining whether the zero or more potential root causes include the root cause based on the scores; determining, if the zero or more potential root causes do not include the root cause of the failure, whether the root cause of the failure can be generated without human intervention.

However, Erickson teaches identifying zero or more potential root causes of the failure, wherein the zero or more potential root causes are described in root-cause records associated with one or more historical tickets (View Erickson ¶ 122; potential root cause); assigning scores to the zero or more potential root causes of the failure (View Erickson ¶ 122; rank root cause); determining whether the zero or more potential root causes include the root cause based on the scores (View Erickson ¶ 122; root cause diagnosis); determining, if the zero or more potential root causes do not include the root cause of the failure, whether the root cause of the failure can be generated without human intervention (View Erickson ¶ 122; automatically determine root cause).

It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Yang and Xu with identifying zero or more potential root causes of the failure, wherein the zero or more potential root causes are described in root-cause records associated with one or more historical tickets; assigning scores to the zero or more potential root causes of the failure; determining whether the zero or more potential root causes include the root cause based on the scores; determining, if the zero or more potential root causes do not include the root cause of the failure, whether the root cause of the failure can be generated without human intervention since it is known in the art that a potential root cause can be determined (View Erickson ¶ 122).  Such modification would have allowed a potential root cause of a load balance failure to be determined.

Yang, Xu and Erickson do not explicitly teach execution graphs of capacity provisioning process.

However, Zhao teaches execution graphs of capacity provisioning process (View Zhao ¶ 6, 20; executable task graph, load balance management during execution of task graph).

It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the combination of teachings with execution graphs of capacity provisioning process since it is known in the art that an execution order can be generated (View Zhao ¶ 6, 20).  Such modification would have allowed tasks to be executed in order based on a load balance.


Claim 14, most of the limitations of this claim has been noted in the rejection of Claim 13. Yang further teaches generating the root cause of the failure based on events received from tasks associated with the capacity provisioning process (View Yang ¶ 230, 70; alarm).  Xu further teaches health signals received from external systems that support the cloud-computing system (View Xu ¶ 40; failure log/status), and tags associated with the historical tickets (View Xu ¶ 5, 66; failure labels).

Claim 15, most of the limitations of this claim has been noted in the rejection of Claim 13. Xu further teaches identifying the one or more historical tickets based on comparing the ticket to the set of historical tickets (View Xu ¶ 5, 18, 61; similarity distance); and
identifying the root-cause records associated with the one or more historical tickets (View Xu ¶ 61, 66, 70; diagnose failure).

Claim 16, most of the limitations of this claim has been noted in the rejection of Claim 15. Xu further teaches identifying the one or more historical tickets based on comparing the ticket to the set of historical tickets comprises identifying the one or more historical tickets based on performing a similarity analysis between the ticket and the set of historical tickets (View Xu ¶ 5, 18, 61; similarity distance).

Claim 17, most of the limitations of this claim has been noted in the rejection of Claim 15. Xu further teaches identifying the one or more historical tickets based on comparing the ticket to the set of historical tickets comprises identifying the one or more historical tickets from among the set of historical tickets using a machine-learning engine (View Xu ¶ 23; learning stage).

Claim 18, most of the limitations of this claim has been noted in the rejection of Claim 13. Erickson further teaches the scores assigned to the zero or more potential root causes for the failure are based on events received from tasks associated with the capacity provisioning process (View Erickson ¶ 122; rank root cause).  Xu further teaches health signals received from external systems that support the cloud-computing system (View Xu ¶ 40; failure log/status), and tags associated with the historical tickets (View Xu ¶ 5, 66; failure labels).

Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US Patent Application 2016/0170848) in view of Xu (US Patent Application 2020/0174870) in view of Elder (US Patent Application 2015/0302319) and further in view of Zhao (US Patent Application 2010/0257538).

Claim 19, Yang teaches a computer-readable medium comprising instructions that are executable by one or more processors to cause a computing system to: receive events emitted by tasks associated with a capacity provisioning process for a cloud-computing system, wherein the events describe a status of the tasks (View Yang ¶ 42, 44; load balancing failure); receive a ticket, wherein the ticket identifies a failure associated with the capacity provisioning process (View Yang ¶ 30, 77; alarm).

Yang does not explicitly teach receive health signals from one or more external systems, wherein the health signals indicate whether the one or more external systems are operational; access a data store storing historical tickets of the cloud-computing system, wherein one or more of the historical tickets have associated root-cause records; determine a root cause of the failure based on the events, the health signals, the historical tickets, and the associated root-cause records, wherein determining the root cause of the failure comprises pattern-matching the ticket against the historical tickets and analyzing an execution graph that indicates an execution order of tasks included in the capacity provisioning process; determine necessary repairs for the failure based on the associated root-cause records; and determine an estimated time for the necessary repairs to be complete. 


However, Xu teaches receive health signals from one or more external systems, wherein the health signals indicate whether the one or more external systems are operational (View Xu ¶ 24; failure log); access a data store storing historical tickets of the cloud-computing system, wherein one or more of the historical tickets have associated root-cause records (View Xu ¶ 68; database); determine a root cause of the failure based on the events, the health signals, the historical tickets, and the associated root-cause records, wherein determining the root cause of the failure comprises pattern-matching the ticket against the historical tickets (View Xu ¶ 20, 70; diagnose failure, associate historical failure with current failure); determine necessary repairs for the failure based on the associated root-cause records (View Xu ¶ 68; migration solutions).

It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Yang with receive health signals from one or more external systems, wherein the health signals indicate whether the one or more external systems are operational; access a data store storing historical tickets of the cloud-computing system, wherein one or more of the historical tickets have associated root-cause records; determine a root cause of the failure based on the events, the health signals, the historical tickets, and the associated root-cause records, wherein determining the root cause of the failure comprises pattern-matching the ticket against the historical tickets; determine necessary repairs for the failure based on the associated root-cause records since it is known in the art that repairs can be stored in a database (View Xu ¶ 20, 70).  Such modification would have allowed a load balance failure to be repaired.

Yang and Xu do not explicitly teach determine an estimated time for the necessary repairs to be complete and analyzing an execution graph that indicates an execution order of tasks included in the capacity provisioning process.

However, Elder teaches determine an estimated time for the necessary repairs to be complete (View Elder ¶ 51; estimate time for repair completion).

It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Yang and Xu with determine an estimated time for the necessary repairs to be complete since it is known in the art that an estimate for a repair can be determined (View Elder ¶ 51).  Such modification would have allowed a load balance failure to be repaired within an estimated time.

Yang, Xu and Elder do not explicitly teach analyzing an execution graph that indicates an execution order of tasks included in the capacity provisioning process.

However, Zhao teaches analyzing an execution graph that indicates an execution order of tasks included in the capacity provisioning process (View Zhao ¶ 6, 20; executable task graph, load balance management during execution of task graph).

It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the combination of teachings with analyzing an execution graph that indicates an execution order of tasks included in the capacity provisioning process since it is known in the art that an execution order can be generated (View Zhao ¶ 6, 20).  Such modification would have allowed tasks to be executed in order based on a load balance.

Claim 20, most of the limitations of this claim has been noted in the rejection of Claim 19. Xu further teaches perform the necessary repairs (View Xu ¶ 68; migration solutions).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Liao (US Patent Application 2021/0081347) teaches load balancing.
-Liu (US Patent Application 2021/0342184) teaches load balancing.
-Yang (US Patent Application 2019/0220321) teaches workload provisioning.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAI E BUTLER/Primary Examiner, Art Unit 2114